Citation Nr: 1737049	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-31 062A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
 Memorial Programs Service Processing Site, in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or grave marker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served in the Union Army during the American Civil War and was a member of Company I, 2nd Regiment, East Tennessee Infantry, from January 1862 to May 1865.  The Appellant seeks benefits as the next of kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Nashville, Tennessee, that denied the Appellant's claim for a Government-furnished memorial headstone or marker.

In November 2013, the Appellant testified before a Veterans Law Judge (VLJ) at the Nashville, Tennessee, Regional Office (RO).

In February 2014, the Board granted the Appellant's claim.  

In August 2014, the Board granted reconsideration of the issue on appeal on its own motion.

In October 2014, pursuant to 38 C.F.R. § 20.1003, the Board remanded the claim in accordance with the Appellant's request for a hearing following the allowance of a motion for reconsideration.

In November 2014, the Appellant testified before the undersigned VLJ Tenner during a hearing at the RO.  A transcript of the hearing is included in the electronic Veterans Appeals Control and Locator System (VACOLS).  

As a matter of clarification, because of the Board's grant of reconsideration pursuant to 38 U.S.C.A. § 7103 (West 2014), the February 2014 Board decision was vacated as a matter of law.  Accordingly, the present decision must be decided by panel, and will constitute the final Board decision on the appeal.  38 U.S.C.A. § 7103(b); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).  

In this vein, as the February 2014 Board decision was vacated or nullified by the grant of reconsideration, the due process procedural implications of Arneson v. Shinseki, 24 Vet. App. 379 (2011), pertaining to the right to another hearing or hearings before additional panel members, is not applicable and a further hearing is not required.  The Appellant was afforded a new hearing in accordance with 38 C.F.R. § 20.1003 and his right to a hearing has been fully satisfied.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in in the Union Army during the American Civil War and died in 1901.

2.  The Veteran is buried in a private cemetery in Oklahoma, and his grave is currently marked with a privately purchased headstone/grave marker.



CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. §§ 38.630, 38.631 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, in reaching the decision below, the Board considered the Appellant's claim and decided entitlement based on the evidence.  The Appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Appellant requests a Government-furnished memorial headstone or marker for his great-uncle, a Union Army veteran, to be placed in a private cemetery in Tennessee near other relatives.  The Appellant is the Veteran's next of kin. 

38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.600-38.633 address the matters of headstones, markers, and burial receptacles.  The pertinent portions of these laws and regulations, specifically, 38 U.S.C.A. § 2306 (a), (b), and (d) and 38 C.F.R. §§ 38.630 and 38.631, will be discussed below.  While 38 U.S.C.A. § 2306 underwent amendments during the course of the appeal in both 2013 and 2016, the changes pertain to subsections that are not relevant and not applicable to this appeal.

38 U.S.C.A. § 2306 (a) addresses "unmarked graves."  Under this section, the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731  et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

38 U.S.C.A. § 2306 (b) addresses "unavailable remains."  Under this section, the Secretary shall furnish, when requested, an appropriate Government memorial headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under § 2403, a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  For the purposes of paragraph (1) under § 2306(b), an eligible individual is one of the following: (A) a veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran. 

An individual's remains are considered unavailable if they: (i) have not been recovered or identified; (ii) were buried at sea, whether by the individual's own choice or otherwise; (iii) were donated to science; or (iv) were cremated and the ashes scattered without interment of any portion of the ashes.  38 U.S.C.A. § 2306 (b); 38 C.F.R. § 38.630 (c)(2).  NCA deems remains to be unavailable when "the circumstances surrounding the veteran's death [are] such to reasonably assume the body was unrecoverable or unidentifiable due to burning or drowning, or burial in a mass grave, etc." See October 2012 NCA decision.  The fact that the location of the grave is unknown is not a sufficient basis for a memorial headstone or marker.  Id.

38 U.S.C.A. § 2306 (d) addresses the graves of individuals already buried in a private cemetery with a headstone or marker furnished at private expense.  Under this section, the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  38 U.S.C.A. § 2306 (d).  Significantly however, for entitlement to a marker under this provision, the veteran must have died on or after November 1, 1990.  38 38 C.F.R. § 38.631.  

In its February 2014 decision, the Board applied 38 U.S.C.A. § 2306 (b) and found that the Veteran's remains were unavailable as they had not been recovered or identified.  The Appellant had previously asserted that the Veteran never returned home after being mustered out of the Civil War in May 1865, and no death records were kept in Tennessee, his home state, until 1908.  He testified that he had exhausted all avenues over a two-year period, to include Internet searches, to locate the remains of the Veteran, and had no success.  The Board found no evidence to dispute this and accordingly, granted entitlement to a Government-furnished headstone or grave marker.

In effectuating the Board's decision, the NCA attempted to find the Veteran's date of death for purposes of recording the date on the memorial headstone or marker.  In doing so, however, the NCA discovered that the Veteran, along with his wife, were already buried in Oklahoma, and color photographs of their current headstones were available.  The NCA conducted research of the Veteran's muster card, census data, Tennessee state marriage records, Ancestry.com, and Findagrave.com and obtained credible evidence supporting a finding that the headstones belong to the Veteran and his wife.  The color photographs of the headstones, which are of record, show that their full names, dates of birth, dates of death, and names of each other as spouse are engraved across the headstones.  Their dates of birth, and places of residence, burial, and death are corroborated by census data and Ancestry.com, as well as information in the muster rolls.

Based on the NCA's findings, in August 2014, the Board, on its own motion, granted reconsideration of the February 2014 decision, finding it had been materially influenced by false evidence submitted by the Appellant.

At the November 2014 hearing, the Appellant did not dispute that the Oklahoma grave belongs to his great-uncle; rather, he testified that based on his own research, there was a "better than 50/50 chance" that the graves were those of the Veteran and his wife.  Hearing Transcript, p. 5.  Rather, he asserted that the headstone for the grave in Oklahoma was in disrepair, and that he still sought a Government-furnished marker.  He further argued that the Oklahoma headstone did not depict and recognize the Veteran's military service.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  A Government-furnished memorial marker or headstone cannot be provided pursuant to 38 U.S.C.A. § 2306 (a) because the Veteran does not have an unmarked grave. The Board is persuaded by the research conducted by the NCA and there is no evidence to the contrary; indeed, the Appellant does not dispute that the grave is marked and belongs to the Veteran.  With regard to the Appellant's argument that the Veteran's grave is essentially silent in addressing his military service, a plain reading of the applicable statute and regulations does not indicate that a grave is considered unmarked if there is no identification of the Veteran's military service.  The grave is otherwise sufficiently marked with the Veteran's name, his date of birth, date of death, age at death, and spouse's name. 

As for 38 U.S.C.A. § 2306 (b), the threshold requirement is met as the Veteran meets the statutory definition of a "veteran."  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  The muster roll of record indicates that the Veteran served with Company I, 2nd Regiment, East Tennessee Infantry, from January 1862 to May 1865.  The records also show the Veteran was a prisoner of war (POW) from November 1863 to March 1865.  As he served in the Union Army during the Civil War with distinguished service, he meets the statutory definition of "veteran," fulfilling a threshold eligibility requirement of 38 U.S.C.A. § 2306 (b).  However, a Government-furnished memorial marker or headstone cannot be provided pursuant to 38 U.S.C.A. § 2306 (b) because the Veteran's remains are not unavailable.  The remains are not unrecovered or unidentified, were not buried at sea, were not donated to science, were not cremated, and were not buried in a mass grave.  Rather, the remains are located in the marked Oklahoma grave based on the NCA's credible research.

As for 38 U.S.C.A. § 2306 (d), the threshold requirement is met as the Veteran was an individual eligible for burial in a national cemetery but not buried there.  Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620 (a).  However, a Government-furnished memorial marker or headstone cannot be provided because the Veteran did not die after November 1, 1990.  38 C.F.R. § 38.631.  This matter is not in dispute; the evidence reflects that the Veteran died nearly 90 years earlier in 1901.

There are no remaining applicable laws or regulations that would allow entitlement to a Government-furnished headstone or marker.  Essentially, because the Veteran's remains are located in a marked grave in a private cemetery, and because he died before November 1, 1990, none of the provisions that could provide the headstone or marker are applicable.  To the extent the Appellant also seeks a headstone or marker for the Veteran's wife under 38 U.S.C.A. § 2306 (b), her remains are also not unavailable for the reasons described above.

As a final matter, with regard to the Appellant's concern that the Veteran's grave is in disrepair, as explained by the Board in the October 2014 remand, this is an issue separate from the one currently on appeal.  The matter of entitlement to a replacement headstone or marker was referred to the AOJ for initial review by the Board in the October 2014 remand.  Correspondence from the NCA to the Appellant dated from September 2016 indicates the matter is currently being processed.

The Board acknowledges the compassionate nature of the arguments submitted in favor of the present appeal.  The honoring and memorializing of our Nation's veterans is a central tenet of VA's mission, and the level of individual recognition that the Appellant request is understandable.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992).  As such, the claim must be denied. 

















ORDER

Entitlement to a Government-furnished memorial headstone or grave marker is denied.




__________________________                               __________________________
           M. TENNER                                                       BRADLEY W. HENNINGS    
         Veterans Law Judge                                                      Veterans Law Judge        
    Board of Veterans' Appeals                                         Board of Veterans' Appeals



__________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


